NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MANUEL EZEQUIEL SILVERIO-                       No.    16-72959
ROMERO, AKA Manuel E. Romero, AKA
Manuel Romero Silverio,                         Agency No. A088-659-305

                Petitioner,
                                                MEMORANDUM*
 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Manuel Ezequiel Silverio-Romero, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law,

Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that

deference is owed to the BIA’s interpretation of the governing statutes and

regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review

for substantial evidence the agency’s factual findings. Zehatye v. Gonzales, 453

F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

      The agency did not err in finding that, even if credible, Silverio-Romero

failed to establish membership in a cognizable social group. See Reyes v. Lynch,

842 F.3d 1125, 1131 (9th Cir. 2016) (in order to demonstrate membership in a

particular group, “[t]he applicant must ‘establish that the group is (1) composed of

members who share a common immutable characteristic, (2) defined with

particularity, and (3) socially distinct within the society in question.’”) (citation

omitted). Thus, Silverio-Romero’s asylum and withholding of removal claims fail.

      Substantial evidence supports the agency’s denial of CAT relief because

Silverio-Romero failed to show it is more likely than not that he would be tortured




                                            2                                     16-72959
by or with the consent or acquiescence of the government of Mexico. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      Silverio-Romero’s request to terminate proceedings, set forth in Docket

Entry No. 29, is denied. See Karingithi v. Whitaker, 913 F.3d 1158, 1160-62 (9th

Cir. 2019) (initial notice to appeal need not include time and date information to

vest jurisdiction in the immigration court).

      PETITION FOR REVIEW DENIED.




                                          3                                   16-72959